Case 2:19-cv-10048-JAK-AS Document 54 Filed 09/09/21 Page 1 of 2 Page ID #:563



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
       STUDENT DEBT CRISIS,                 No. 2:19-cv-10048-JAK (ASx)
  11
                                            ORDER RE PARTIES’ JOINT
  12                 Plaintiff,             STATUS REPORT (DKT. 53)
       v.
  13
       CONSUMER FINANCIAL
  14   PROTECTION BUREAU, and
  15   DAVID UEJIO in his official
       capacity as Acting Director of the
  16
       Consumer Financial Protection
  17   Bureau,
  18
                      Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-10048-JAK-AS Document 54 Filed 09/09/21 Page 2 of 2 Page ID #:564



   1
   2         Based on a review of the Joint Status Report (the “Report” (Dkt. 53)),
   3   sufficient good cause has been shown for the requested relief. Therefore, the request
   4   for a stay is APPROVED.
   5         This action is stayed through December 6, 2021. The parties shall file a joint
   6   report on the procedural status of their settlement discussions on the earlier of ten
   7   days after reaching a settlement agreement or December 7, 2021. The joint report
   8   shall not disclose the substantive contents of any settlement discussions. If a joint
   9   report states that a settlement agreement has been reached, it shall also include an
  10   anticipated date by which this action will be dismissed. If it states that a settlement
  11   has not been reached, but that discussions are ongoing, it shall include a proposed
  12   date by which they will be completed.
  13
  14   IT IS SO ORDERED.
  15
  16
              September 9, 2021
       DATED:____________                      __________________________________
  17                                           John A. Kronstadt
  18                                           United States District Court Judge
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
